93 Mich. App. 596 (1979)
287 N.W.2d 1
CITY OF GROSSE POINTE
v.
PUBLIC SERVICE COMMISSION
Docket Nos. 78-2818, 78-2819.
Michigan Court of Appeals.
Decided September 24, 1979.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Hugh B. Anderson, Roderick S. Coy and Albert Ernst, Assistants Attorney General, for the Attorney General.
Arthur E. D'Hondt and James E. Riley, Assistants Attorney General, for Michigan Public Service Commission.
Fischer, Franklin, Ford, Simon & Hogg (by George Hogg, Jr., and Francis E. Bentley), for The Detroit Edison Company.
Before: DANHOF, C.J., and M.F. CAVANAGH and H.R. CARROLL,[*] JJ.
PER CURIAM.
This is a public utility rate increase case. On March 30, 1972, the Michigan Public Service Commission issued an interim rate order granting The Detroit Edison Company a 25 million dollar interim rate increase. On appeal to the Ingham County Circuit Court the decision of the commission was affirmed.
On appeal to this Court, four issues were raised. The first was whether the interim order had to *598 contain findings of fact in compliance with § 85 of the Administrative Procedures Act of 1969, being MCL 24.285; MSA 3.560(185). This Court has applied § 85 to interim rate orders in Attorney General v Public Service Comm, 63 Mich. App. 69; 234 NW2d 407 (1975), lv den 395 Mich. 779 (1975). We conclude, as did that Court, that application of § 85 is appropriate in reviewing such interim orders.
Next, appellant argued that the Michigan Public Service Commission did not make sufficient findings of fact to support the interim order. That issue lacks merit, the commission having specifically found: that the utility company was earning less than the rate previously found reasonable by the commission; that the utility company had been subjected to large increases in fuel cost, wages and taxes; that the utility company's revenue deficiency, based upon the commission staff's minimum position, was at least $30,861,000; and, that at least several months would elapse before a final order would issue and the revenue lost during that period was irretrievable. The grant of some interim rate relief was supported by all four findings and the amount was within the range of evidence.
The third and fourth issues, relative to the staff "investigation and report" and the necessity for a financial emergency when issuing an interim rate order, lack merit on the authority of Attorney General v Public Service Comm, supra.
Affirmed.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.